Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to amendment and RCE filed on June 21, 2022.  Claims 1-20 are pending.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cole et al (USPN. 10/331,657).

Regarding claims 1, 9 and 17, Cole discloses a database transaction processing method and system, comprising:
	processor and memory (figs. 1 and 26);
receiving, by a server (figs. 1 and 26, server/client network), a database access request from a client, the database access request requesting target data (fig. 1, item 155A, client request, col. 9, lines 12-36);
sending, by the server, a first version of the target data to the client based on the first database access request, wherein the first version of the target data is a version of the target data currently stored in the server, wherein the version of the target data currently stored in the server is a last committed updated version of the target data, and wherein the server stores only the last committed updated version of the target data (col. 9, lines 12-36, DS1 and SN1, latest written data record provided to the client wherein the SN1 data set is the latest version of the data because the conflict detector does not detect any conflicts i.e., possible new entries in the queue. Note that latest and intermediate versions are supported by the system but not required, col. 42, lines 29-42);
receiving, by the server, a transaction committing request from the client, wherein the transaction committing request requests to commit a first transaction executed by the client, and wherein the transaction committing request comprises a log recording a data operation of the first transaction (col. 9, lines 29-36, “transaction… approved for commit” and col. 12, lines 37-48 and col. 14, 5-11, LACSNN corresponding to latest applied commit sequence),
and wherein the log comprises a primary key corresponding to the data operation (col. 10, lines 4-25, primary keys are identified during transactions, and col. 13, lines 46-62, journal storing keys of transactions);
using, by the server the primary key to determine whether there is a data conflict between the data operation and the version of the target data currently stored in the server (col. 13, lines 46-62, journal storing keys of transactions and “identifying conflicts”);
modifying, by the server, the version of the target data currently stored in the server to obtain a committed updated version of the target data when there is no data conflict between the data operation of the first transaction and the version of the target data currently stored in the server (figs. 1 and 19, and col. 16, line 1-36, transaction/update is propagated to set of destination storages).

2.    The method of claim 1, wherein the data operation of the first transaction comprises an insertion operation, wherein the   primary key corresponds to the insertion operation, and wherein the method further comprises the server determining there is no data conflict between the data operation of the first transaction and the version of the target data currently stored in the server when the values of primary keys of all records in the version of the target data currently stored in the server are different from a value of the primary key corresponding to the insertion operation (col. 10, lines 4-25, primary keys are identified during transactions, and col. 13, lines 46-62, journal storing keys of transactions and conflict detection).

3.    The method of claim 1, wherein the data operation of the first transaction comprises an update operation, the transaction committing request further comprises a first time stamp of the first version of the target data, and there is no data conflict between the data operation of the first transaction and the version of the target data currently stored in the server when a time stamp of the version of the target data currently stored in the server is consistent with the first time stamp of the first version of the target data (figs. 24 and 25, col. 37, lines 21-55, materialized views/updates with timestamps).

4.    The method of claim 1, wherein the data operation of the first transaction comprises a deletion operation, the transaction committing request further comprises a first time stamp of the first version of the target data, and there is no data conflict between the data operation of the first transaction and the version of the target data currently stored in the server when a time stamp of the version of the target data currently stored in the server is consistent with the first time stamp of the first version of the target data (col. 9, lines 12-36, DS1 and SN1, latest written data record provided to the client, note that latest and intermediate versions are supported by the system, some versions are deleted in the process, col. 42, lines 29-42).

5.    The method of claim 1, wherein after obtaining the committed updated version of the target data, the method further comprises setting, by the server, a new time stamp for the committed updated version of the target data (fig. 1, committed write, and col. 37, lines 21-55, materialized views/updates with timestamps).

6.    The method of claim 1, wherein after committing the first transaction, the method further comprises:
receiving, by the server, a second database access request from a second client requesting the target data (fig. 1, item 155A, client request, col. 9, lines 12-36); and
sending, by the server, a second version of the target data to the second client, the second version of the target data is obtained after the target data is modified according to the data operation of the first transaction (col. 9, lines 12-36, DS1 and SN1, latest written data record provided to the client(s), note that latest and intermediate versions are supported by the system, col. 42, lines 29-42, figs. 1 and 19, and col. 16, line 1-36, transaction/update is propagated to set of destination storages).

7.    The method of claim 6, wherein a time stamp of the second version of the target data is different from a time stamp of the first version of the target data (col. 10, lines 4-25, primary keys are identified during transactions, and col. 13, lines 46-62, journal storing keys of transactions, wherein each version comprises a different timestamp).

8.    The method of claim 1, further comprising sending, by the server to the client, a response indicating that committing of the first transaction is invalid when there is a data conflict between the data operation of the first transaction and the version of the target data currently stored in the server (col. 9, lines 26-36, transaction is aborted based on read/write conflict, see also col. 8, lines 21-45, transaction rejected notification).

15.  The server of claim 9 further comprising a lock free transaction mechanism capable of supporting concurrent write operations on a given piece of data without the server maintaining multiple versions of the given piece of data (col. 9, lines 12-36 and col. 26, lines 1-16, performance analyzer and conflict analyzer handle multiple write operations).

16.  The server of claim 9, further comprising a remote procedure call (RPC) interface, wherein the transceiver is further configured to send, to the client via the RPC interface, a response indicating that committing of the first transaction is invalid when there is a data conflict between the data operation of the first transaction and the version of the target data currently stored in the server (fig. 5, col. 8, lines 21-45, client is notified when the transaction is rejected, see also col. 9, lines 26-36, transaction is aborted based on read/write conflict).

18.  The client device, wherein the data operation of the first transaction comprises an insertion operation executed by the client device to insert a record of data that does not originally exist in the target data, and wherein the log comprises a primary key corresponding to the insertion operation (col. 10, lines 4-25, primary keys are identified during transactions, and col. 13, lines 46-62, journal storing keys of transactions and conflict detection, wherein conflict means data does or does not match based on application).

	Regarding server claims 10-14  and client device claims 19 and 20, they comprise substantially the same subject matter as rejected method claims 2-8, and are therefore rejected on the merits.

Response to Arguments
Applicant's arguments filed 6/21/22 have been fully considered but they are not persuasive. See remarks below.

	Applicant alleges that Cole provides cause descriptors after a transaction regarding the claim limitation comprising “wherein the log comprises a primary key…”.
	Examiner disagrees.  The relevant claim limitation comprises:
“and wherein the log comprises a primary key corresponding to the data operation (col. 10, lines 4-25, primary keys are identified during transactions, and col. 13, lines 46-62, journal storing keys of transactions);
using, by the server the primary key to determine whether there is a data conflict between the data operation and the version of the target data currently stored in the server (col. 13, lines 46-62, journal storing keys of transactions and “identifying conflicts”)”
	Data transactions are analyzed and compared to existing transactions called journal in Cole.  The data within the transactions comprises data operations which is compared to and analyzed for possible conflict.  Before the transaction is complete based on determined conflicts, a notification may be sent out to the client for additional activity (see fig. 5, col. 8, lines 21-45, client is notified when the transaction is rejected).  As such, applicants allegations are believed moot.

	
Previous remarks:
Applicant alleges that Cole does not teach “the server stores only the last committed updated version of the target data rather than multiple versions of the target data”.
	Examiner disagrees.  The relevant portion of the rejections reads,
“sending, by the server, a first version of the target data to the client based on the first database access request, wherein the first version of the target data is a version of the target data currently stored in the server, wherein the version of the target data currently stored in the server is a last committed updated version of the target data, and wherein the server stores only the last committed updated version of the target data (col. 9, lines 12-36, DS1 and SN1, latest written data record provided to the client wherein the SN1 data set is the latest version of the data because the conflict detector does not detect any conflicts i.e., possible new entries in the queue. Note that latest and intermediate versions are supported by the system but not required, col. 42, lines 29-42);
receiving, by the server, a transaction committing request from the client, wherein the transaction committing request requests to commit a first transaction executed by the client, and wherein the transaction committing request comprises a log recording a data operation of the first transaction (col. 9, lines 29-36, “transaction… approved for commit” and col. 12, lines 37-48 and col. 14, 5-11, LACSNN corresponding to latest applied commit sequence)”.
The instant specification teaches “a lock-free transaction mechanism capable of supporting multiple concurrent read operations and/or write operations in order to effectively reduce database storage management complexity” and further teaches “server does not need to maintain multiple versions of the target data” [0015].  This teaching however does not require that no other versions are stored.  It simply teaches a preferred embodiment where multiple versions of target data are not maintained, but that is separate and distinct from whether the multiple versions of target data are stored.  Similarly, Cole can store multiple versions of target data but does not maintain the versions as data conflict detectors do not require any data processing when there isn’t a conflict.  Last, Cole’s LACSNN only corresponds to latest applied commit sequence or data, and is not concerned with other versions.  As such, this allegation is believed moot.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the field of transaction processing:
2011/0055169 par. 2, primary keys and conflict detection
2013/0007062 figures, conflict resolution in transactions

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIN R FILIPCZYK whose telephone number is (571)272-4019. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




July 15, 2022

/MARCIN R FILIPCZYK/Primary Examiner, Art Unit 2153